DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an embodiment including a combination of a shutter plate and a third switch must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claim 1 now includes features of the embodiment of Fig. 4 (third switch) and the embodiment of Fig. 5 (shutter plate).  However, there is not indication that these embodiments were meant to be combined as set forth by the original disclosure.  Notably, the features at issue appear to provide alternatives for providing the same functionality (open/unobstructed first through holes vs. closed/obstructed first through holes).  In order to expedite examination, the claims have been examined as written.  
In all instances, clarification and/or correction is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0149135 to Sonoda et al. (cited in 12 September 2019 IDS) in view of U.S. Patent No. 4,707,333 to Gardiner et al. and U.S. Patent Publication No. 2003/0019580 to Strang et al. 
Regarding claim 1:  Sonoda et al. disclose an evaporation deposition device substantially as claimed and comprising: a stage (Figs. 1 and 2, 4) configured to carry a target substrate (200), wherein the stage comprises a first opening (opening in 4); and an evaporation deposition component (multiple structures) disposed opposite to the stage, the evaporation deposition component comprising: a first housing (area bounded by 3, 3a and 5-6); a second housing (e.g., 21); a plurality of first through holes (e.g., 21a and 25a) defined in the second housing; a first switch (5) configured to control opening or closing of the evaporation deposition component; and an evaporation deposition source (22 and/or 32) positioned in the first housing.  
Sonoda et al. fail to explicitly disclose that the first switch is disposed in parallel with the first opening, and an area of the first opening is less than an area of the first switch.
Notably, however, regardless of its exact area/size the first switch of Sonoda et al. performs the same function as the first switch of the claimed and disclosed inventions (i.e. to determine whether or not to inject vapor deposition particles toward the film formation substrate), wherein the courts have ruled the following: an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  Additionally, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  
Thus, the feature is considered obvious over the disclosure Sonoda et al.
  Regarding the first switch disposed in parallel with the first opening, although this feature is not explicitly disclosed by Sonoda et al., this configuration appears to be disclosed based on the figures of Sonoda et al., such that it would have been obvious to expect one of ordinary skill in the art exercising ordinary creativity, common sense and logic to have provided the feature as such.  Additionally, the courts have ruled the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
However, Sonoda et al. fail to disclose at least one recovery tank connected to the evaporation deposition source.  
Gardiner et al. disclose an evaporation deposition source (15) connected to at least one recovery tank (13a and 13b) for the purpose of achieving replenishment of the evaporation deposition source (see, e.g., abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided the evaporation deposition source connected to at least one recovery tank in order to achieve replenishment of the evaporation deposition source as taught by Gardiner et al. 
Sonoda et al. and Gardiner et al. disclose the device substantially as claimed and as described above.  
However, Sonoda et al. and Gardiner et al. fail to disclose the evaporation deposition component further comprising:  a shutter plate disposed in the first through holes, and a third switch disposed in the second housing, wherein the third switch covers the first through holes in the second housing.
Strang et al. teach providing a gas dispersion plate (Fig. 3A, 124) with shutter plate (160)  disposed in through holes of the gas dispersion plate and a switch (154) that covers the through holes  for the purpose of providing a tunable gas supply (see, e.g., paras. 21-24 and 51-55).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have further provided the evaporation deposition component of modified Sonoda et al. further comprising:  a shutter plate disposed in the first through holes, and a third switch disposed in the second housing, wherein the third switch covers the first through holes in the second housing in order to provide a tunable gas supply as taught by Strang et al.
With respect to claim 3, in modified Sonoda et al., the evaporation deposition component further comprises at least one gas dispersion plate (23 and 24) disposed in the second housing and a plurality of second through holes (23a and 24a) defined in the at least one gas dispersion plate of Sonoda et al. 
With respect to claim 8, in modified Sonoda et al., the evaporation deposition component further comprises at least one first passage (area surrounding 20), one end of the at least one first passage is connected to the at least one recovery tank, and another end of the at least one first passage is connected to the evaporation deposition source.  
With respect to claim 9, in modified Sonoda et al., at least one second switch (20) is disposed in each of the at least one first passage as in Gardiner et al.  
With respect to claim 10, in modified Sonoda et al., each of the at least one recovery tank is connected to the at least one first passage.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3 and 8-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
All amendments are addressed in the modified rejections provided above.
Regarding citing Sonoda in an 892 form, Examiner submits this is not necessary since Applicant has already cited the reference as prior art in an IDS.  Nevertheless, the reference is included in the most recent IDS to address Applicant concern.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARLA A MOORE/Primary Examiner, Art Unit 1716